Exhibit 10.1



 
AMENDMENT TO INVESTMENT AGREEMENT
 
This Amendment to Investment Agreement is effective as of September 24, 2020
(the “Amendment”), and amends the Investment Agreement, dated as of August 26,
2020, by and between Nutanix, Inc., a Delaware corporation (the “Company”), and
BCPE NUCLEON (DE) SPV, LP, a Delaware limited partnership (the “Purchaser”)
(such agreement, the “Investment Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Investment Agreement.
 
RECITALS
 
WHEREAS, the Company entered into the Investment Agreement with the Purchaser
relating to the issuance and sale to the Purchaser of $750,000,000 in an initial
aggregate principal amount of the Company’s 2.50% Convertible Senior Notes due
2026.
 
WHEREAS, pursuant to the Investment Agreement, the Purchaser is entitled to
certain board nomination rights subject to terms and conditions set forth in the
Investment Agreement.
 
WHEREAS, the Company and the Purchaser desire to amend the Investment Agreement
to revise the Purchase’s board nomination rights as set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.    Amendment. There shall be a new Section 4.07(g) following the end of
Section 4.07(f) of the Investment Agreement read in its entirety as follows:



(g)  Notwithstanding anything to the contrary in subparagraph (a) above, the
Bain Group shall not have a right to nominate (i) a second member to the Board
of Directors at any annual shareholder meeting where a Bain Designee is up for
re-election and, as of the record date, the Bain Group collectively Beneficially
Owns a number of shares of Company Common Stock (calculated assuming an initial
Conversion Price equal to $21.39) less than 9.09%, even if the Bain Group has
otherwise met the Tier I Minimum Ownership Threshold, or (ii) any member to the
Board of Directors at any annual shareholder meeting where a Bain Designee is up
for re-election and, as of the record date, the Bain Group collectively
Beneficially Owns a number of shares of Company Common Stock (calculated
assuming an initial Conversion Price equal to $21.39) less than 4.0%, even if
the Bain Group has otherwise met the Tier II Minimum Ownership Threshold.  In
the event the nomination rights set forth in this Section 4.07 are deemed to
violate Nasdaq Global Select Market listing requirements, the parties agree to
renegotiate such provisions in good faith.  In the event that the Bain Group
shall not be entitled to nominate a member to the Board of Directors as a result
of the preceding sentence, but continues to meet the Tier I Minimum Ownership
Threshold or Tier II Minimum Ownership Threshold, as applicable, the Purchaser
may, in its sole discretion, appoint a Bain Designee as an observer to the Board
of Directors, provided that in such case such observer may be excluded from any
meeting of the Audit Committee, Compensation Committee or Nominating and
Corporate Governance Committee of the Board of Directors, in the sole discretion
of such respective committee.  The Purchaser shall not have a right to appoint a
Bain Designee as an observer to the Board of Directors pursuant to the preceding
sentence during any such time as the Bain Group’s collective Beneficial
Ownership of Company Common Stock is less than the Tier II Minimum Ownership
Threshold or Tier I Minimum Ownership Threshold, as applicable.    

 

2.    Miscellaneous.
 
(a)  Express Amendment.  Except as expressly amended hereby, all of the other
terms, covenants and conditions of the Investment Agreement are unmodified by
this Amendment, and shall remain in full force and effect and are hereby
ratified and confirmed.
 
(b)  Successors and Assigns.  The provisions hereof shall inure to the benefit
of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.
 
(c)  Entire Agreement.  This Amendment and the Investment Agreement constitute
the full and entire agreement between the parties with regard to the subject
matter hereof.  If one or more provisions of this Amendment are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Amendment, (b) the balance of this
Amendment shall be interpreted as if such provision were so excluded and (c) the
balance of this Amendment shall be enforceable in accordance with its terms.
- 1 -

--------------------------------------------------------------------------------

(d)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware..
 
(e)  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
 
(f)  Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Amendment may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes.
 
(Signature pages follow)
- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.


 
NUTANIX, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Duston Williams
 
 
Name: Duston Williams
 
 
Title: Chief Financial Officer
 







 
[Signature Page to Amendment to the Investment Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.


 
BCPE NUCLEON (DE) SPV, LP
 
 
 
 
 
 
 
 
 
 
By: BCPE Nucleon (DE) SPV (GP), LLC,
 
 
its general partner

 
     
 
By: Bain Capital Fund XII, LP, its member

 
     
 
By: Bain Capital Partners XII, LLC,
its general partner

       
 
By: Bain Capital Investors, LLC, its manager

 
                 
 
By:
/s/ David Humphrey

 
 
Name: David Humphrey
 
 
Title: Authorized Signatory

 





 
[Signature Page to Amendment to the Investment Agreement]
